Exhibit 10.01

 

ADVISORY AGREEMENT

 

among

 

HIGHGATE GLOBAL HORIZONS, LLC,

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

and

 

HIGGS CAPITAL MANAGEMENT LLP

 

 

Dated as of October 28, 2012

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

Table of Contents

 

 

 

Page

1.

Undertakings in Connection with Offering of Units

2

2.

Duties of the Trading Advisor

3

3.

Trading Advisor Independent

4

4.

Commodity Broker; Floor Brokers

5

5.

Allocation of Company Assets to Trading Advisor

6

6.

Incentive Fee

6

7.

Term and Termination

7

8.

Right to Advise Others; Uniformity of Acts and Practices

8

9.

Speculative Position Limits

9

10.

Additional Undertakings by the Trading Advisor

9

11.

Representations and Warranties

9

12.

Entire Agreement

12

13.

Indemnification

12

14.

Assignment

14

15.

Amendment; Waiver

14

16.

Severability

14

17.

Notices

14

18.

Governing Law

15

19.

Consent to Jurisdiction

15

20.

Remedies

15

21.

Promotional Material

16

22.

Confidentiality

16

23.

Survival

16

24.

Counterparts

16

25.

Headings

16

Appendix A - List of Authorized Traders

A-1

 

 

Appendix B — List of Commodity Interests Traded by Trading Advisor

B-1

 

 

Appendix C - Commodity Trading Authority

C-1

 

 

Appendix D — Trading Program

D-1

 

 

Appendix E — Investment Restrictions and Guidelines

E-1

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”), made as of this 28th day of
October 2012, among HIGHGATE GLOBAL HORIZONS, LLC, a Delaware limited liability
company (the “Company”), BLACKROCK INVESTMENT MANAGEMENT LLC, a Delaware limited
liability company and the manager of the Company (the “Manager”), and Higgs
Capital Management LLP (the “Trading Advisor”);

 

W I T N E S S E T H:

 

WHEREAS, the Company trades, buys, sells or otherwise acquires, holds or
disposes of forward contracts, futures contracts for commodities, financial
instruments and currencies on United States and foreign exchanges, any rights
pertaining thereto and any options thereon or on physical commodities and
engages in all activities incident thereto (the foregoing forms of investment
being collectively referred to herein as “commodity interests”);

 

WHEREAS, the sole holder of interests in the Company as of the date hereof,
BlackRock Global Horizons I, LP (the “Fund”), is now offering Units of Limited
Partnership Interest in the Fund (“Units”) for sale to investors in an offering
exempt from registration under the Securities Act of 1933, as amended (the “1933
Act”), pursuant to Section 4(2) thereof and Rule 506 under Regulation D
promulgated thereunder, as described in the Fund’s Confidential Private
Placement Memorandum (the “Memorandum”) that has been filed with the Commodity
Futures Trading Commission (the “CFTC”) and the National Futures Association
(the “NFA”) pursuant to the Commodity Exchange Act, as amended (the “CEA”), the
commodity pool operator and commodity trading advisor regulations promulgated
under the CEA by the CFTC (the “Commodity Regulations”), and NFA
rules promulgated under the CEA (the “NFA Rules”);

 

WHEREAS, the Fund had previously sold Units publicly pursuant to an effective
registration under the 1933 Act.  Such public offering was discontinued in 1998,
and the Units now being offered are the same class of equity securities as the
outstanding Units;

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests; and

 

WHEREAS, the Company desires the Trading Advisor, upon the terms and conditions
set forth herein, to act as a trading advisor for the Company and to make
commodity interests investment decisions for the Company with respect to the
Company’s assets from time to time, and the Trading Advisor desires to so act;

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      Undertakings in Connection with Offering
of Units.

 

(a)                                 Undertakings by the Trading Advisor.  The
Trading Advisor agrees to use its best efforts to cooperate with the Fund and
the Manager in amending the Memorandum, including without limitation by
providing, as promptly as may be reasonably practicable, all information (if
any) regarding the Trading Advisor and its principals which the Manager
reasonably believes to be necessary or advisable to include in the Memorandum,
as the same may be amended from time to time; provided, that nothing herein
shall require the Trading Advisor to disclose any proprietary or confidential
information related to its trading programs, systems or strategies or to its
clients.

 

(b)                                 Certain Defined Terms.  As used in this
Agreement, the term “principal” shall have the same meaning given to such term
in Section 4.10(e) of the Commodity Regulations, and the term “affiliate” shall
mean an individual or entity (including a stockholder, director, officer,
employee, agent, or principal) that directly or indirectly controls, is
controlled by, or is under common control with any other individual or entity.

 

(c)                                  Use of Memorandum and Other Solicitation
Material.  Neither the Trading Advisor, its principals nor any of its employees,
affiliates or agents, the employees, affiliates or agents of such affiliates, or
their respective successors or assigns shall use, publish, circulate or
distribute the Memorandum (including any amendment or supplement thereto) or any
related solicitation material nor shall any of the foregoing engage in any
marketing, sales or promotional activities in connection with the offering of
Units, except as may be requested by the Manager and agreed to by the Trading
Advisor.

 

(d)                                 Updated Performance Information.  At any
time while Units continue to be offered and sold, at the written request of the
Fund or the Manager, the Trading Advisor, at its own expense, shall promptly
provide the Fund and the Manager with complete and accurate performance
information (in form and substance consistent with Section 4.35 of the Commodity
Regulations and the NFA Rules) reflecting the actual performance of the accounts
directed by the Trading Advisor up to the latest practicable date (consistent
with Section 4.35 of the Commodity Regulations) prior to the date of the
Memorandum as amended or supplemented, together with any reports or letters
relating to such performance data received from accountants and in the
possession of the Trading Advisor.

 

(e)                                  Access to Books and Records.  The Trading
Advisor shall provide the Company or the Manager promptly upon request,
information comparing the performance of the Fund and performance of all other
accounts or entities managed by the Trading Advisor using the Trading program,
provided that the Trading Advisor is not required to disclose the names or
identities of any of its investors or clients. In the event that the Company or
the Manager upon examination of the reports reasonably believe that there are
potential performance discrepancies between the Fund and the other accounts or
entities that are not explained by the information provided by the Trading
Advisor then with reasonable notice to the Trading Advisor, the Company or the

 

2

--------------------------------------------------------------------------------


 

Manager shall have the right to have access to the Trading Advisor’s offices in
order to inspect and copy such books and records during normal business hours as
may enable them to verify the accuracy and completeness of or to supplement as
necessary the data furnished by the Trading Advisor pursuant to Section l(d) of
this Agreement or to verify compliance with the terms of this Agreement (subject
to such restrictions as the Trading Advisor may reasonably deem necessary or
advisable so as to preserve the confidentiality of proprietary information
concerning such trading systems, methods, models, strategies and formulas and of
the identity of the Trading Advisor’s clients).

 

2.                                      Duties of the Trading Advisor.

 

(a)                                 Speculative Trading.  As of the date of this
Agreement, the Trading Advisor acts as a trading advisor for the Company.  The
Trading Advisor and the Company agree that in managing the assets of the
Company, the Trading Advisor shall utilize its Discretionary Commodity Trading
Program (the “Program”) as described in Appendix D hereto, provided however that
the Trading Advisor will at all times manage the assets of the Company in
accordance with the investment restrictions and guidelines set forth in Appendix
E hereto.  The Trading Advisor may trade a different portfolio for the Company
only with the consent of the Manager.  Except as provided otherwise in this
Section 2, the Trading Advisor shall have sole and exclusive authority and
responsibility for directing the investment and reinvestment of the Company’s
assets utilizing the Program pursuant to and in accordance with the Trading
Advisor’s best judgment and its approach as described in Appendices D and E, and
as refined and modified from time to time in the future in accordance herewith,
for the period and on the terms and conditions set forth herein.  Only those
individuals currently employed by the Trading Advisor and listed in Appendix A
are permitted to implement trades for the Company.  Notwithstanding the
foregoing, the Company or the Manager may override the trading instructions of
the Trading Advisor to the extent necessary:  (i) to fund any distributions or
redemptions of Units to be made by the Fund; (ii) to pay the Company’s or the
Fund’s expenses; and/or (iii) to comply with speculative position limits;
provided that the Company and the Manager shall permit the Trading Advisor three
days in which to liquidate positions for the purposes set forth in clauses
(i)-(ii) prior to exercising its override authority.  The Trading Advisor will
have no liability for the results of any of the Manager’s interventions in
(i)-(ii), above.

 

The Company and the Manager both specifically acknowledge that in agreeing to
manage the Company, the Trading Advisor is not making any guarantee of profits
or of protections against loss.

 

The Trading Advisor shall give the Company and the Manager prompt written notice
of any proposed material change in the Program or the manner in which trading
decisions are to be made or implemented and shall not make any such proposed
material change with respect to trading for the Company without having given the
Company and the Manager at least 30 days’ prior written notice of such change. 
The addition and/or deletion of commodity interests from the Company’s portfolio
managed by the Trading Advisor shall not be deemed a change in the Trading
Advisor’s trading approach and prior written notice to the Company or the
Manager shall not be required therefor, except as set forth in
section 2(b) below; provided that, with respect to

 

3

--------------------------------------------------------------------------------


 

the Company, the Trading Advisor may trade a different trading program in
managing the Company only with the consent of the Manager.

 

(b)                                 List of Commodity Interests Traded by the
Trading Advisor.  The Trading Advisor shall provide the Company and the Manager
with a complete list of commodity interests which it intends to trade on the
Company’s behalf.  All commodity interests other than regulated futures
contracts and options on regulated futures contracts traded on a qualified board
or exchange in the United States shall be listed on Appendix B to this
Agreement.  The addition of commodity interests (other than forward contracts on
foreign currencies) to the Company’s portfolio managed by the Trading Advisor as
set forth in Appendix B to this Agreement shall require prior written notice to
the Company or the Manager and an amendment to Appendix B.

 

(c)                                  Investment of Assets Held in Securities and
Cash.  Notwithstanding any provision of this Agreement to the contrary, the
Company and the Manager, and not the Trading Advisor, shall have the sole and
exclusive authority and responsibility with regard to the investment,
maintenance and management of the Company’s assets other than in respect of the
Trading Advisor’s trading of the Company’s assets in commodity interests.

 

(d)                                 Trading Authorization.  Prior to the
Company’s acceptance of trading advice from the Trading Advisor in accordance
with this Agreement, the Company shall deliver to the Trading Advisor a trading
authorization in the form of Appendix C hereto appointing the Trading Advisor as
an agent of the Company and attorney-in-fact for such purpose.

 

(e)                                  Trade Reconciliations.  The Trading Advisor
acknowledges its obligation to review its commodity interest positions on a
daily basis and to notify the Company and the Manager promptly of any errors
committed by the Trading Advisor or any trade which the Trading Advisor believes
was not executed in accordance with its instructions and which cannot be
promptly resolved. The Trading Advisor will use its own systems to evaluate
trade and portfolio information until it receives the necessary information from
the Company, upon which time the Trading Advisor will use the information from
the Company to evaluate the trade and portfolio information.

 

(f)                                   Trade Information.  The Trading Advisor
shall use reasonable efforts to provide trade information to OMR Systems by
electronic file by 4:30 p.m. EST on the date of any trade made on behalf of the
Company.

 

3.                                      Trading Advisor Independent.  For all
purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall have no authority to act for or represent the
Company in any way and shall not otherwise be deemed to be an agent of the
Company.  Nothing contained herein shall create or constitute the Trading
Advisor and any other trading advisor for the Company, the Fund or the Manager
as a member of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, nor shall this Agreement be
deemed to confer on any of them any express, implied, or apparent authority to
incur any

 

4

--------------------------------------------------------------------------------


 

obligation or liability on behalf of any other.  The parties acknowledge that
the Trading Advisor has not been an organizer or promoter of the Fund.

 

4.                                      Commodity Broker; Floor Brokers.

 

(a)                                 Clearing of All Trades.  The Trading Advisor
shall clear orders for all commodity interest transactions for the Company
through such commodity broker or brokers as the Company shall designate from
time to time in its sole discretion (the “Clearing Broker”).  The Trading
Advisor will not, without the consent of the Manager, trade on a “give up” basis
through floor brokers not associated with the Clearing Broker.  The Manager will
review and approve or disapprove all executing brokers proposed by the Trading
Advisor for the Company’s account.  The Manager agrees that it will only
disapprove a proposed executing broker suggested by the Trading Advisor for
cause and that, if an executing broker is approved, the Company will not hold
the Trading Advisor liable for any error or breach of contract by any such
executing broker, barring negligence, misconduct or bad faith on the part of the
Trading Advisor.  Even if such floor brokers receive the Manager’s consent to
execute trades on behalf of the Company, all such trades will be “given-up” to
be carried by the Clearing Broker.  The Trading Advisor shall receive copies of
all daily and monthly brokerage statements for the Company directly from the
Clearing Broker.

 

The parties acknowledge that the Trading Advisor has no authority or
responsibility for selecting a commodity broker or dealers or for the
negotiation of brokerage commission rates.  If necessary for the Trading Advisor
to trade pursuant to the Program, the Company shall provide adequate dealing
lines of credit for the Trading Advisor to place orders for spot and forward
currency contracts on behalf of the Company.

 

(b)                                 Forward Trading.  All forward trades for the
Company shall be executed through the forward dealer(s) (which may be affiliates
of the Manager) designated by the Manager, provided that at the request of the
Trading Advisor, the Manager may consent to some other forward trading
arrangement, which consent shall not be unreasonably withheld.  The Trading
Advisor shall use such other banks or dealers only for what the Trading Advisor,
in good faith, believes to be good cause.

 

(c)                                  Floor Brokerage.  Notwithstanding
Section 4(a) of this Agreement, the Trading Advisor may place orders for
commodity interest transactions for the Company through floor brokers selected
by the Trading Advisor, and approved by the Manager, such approval not to be
unreasonably withheld.  Such floor brokers shall “give up” all trades on behalf
the Company to the Clearing Broker for clearance.

 

The brokerage and floor commissions, “give-up” fees and other transaction costs
charged by any floor broker to effect Company transactions shall be subject to
the approval of the Manager, such approval not to be unreasonably withheld
provided that such fees and transaction costs are competitive with the Clearing
Broker’s standard rates.

 

5

--------------------------------------------------------------------------------


 

5.                                      Allocation of Company Assets to Trading
Advisor; Allocation of Receipts and Charges.

 

(a)                                 The Manager has allocated a portion of the
Fund’s assets to the Company to be managed in accordance with the terms of this
Agreement.  The Manager may, in its sole discretion, reallocate Fund assets by
contributing to or withdrawing amounts from the Company as of any month-end.

 

(b)                                 Gains and receipts (e.g., trading profits
and, in some instances, interest income), losses and charges (e.g., trading
losses, incentive fees, brokerage commissions) specific to the Company shall be
allocated entirely to the Company.  Gains and receipts, losses and charges not
specific to (i) the Company or (ii) any other company or account held by the
Fund and managed by a specific trading advisor, shall be allocated among all of
the companies and accounts of the Fund managed by the different trading
advisors, including the Company, pro rata based on the beginning of month value
of each such company and account after reduction for account specific charges. 
The value of the Company after taking into account all realized and unrealized
gains and losses is the Company’s “Mark-to-Market Value.”

 

(c)                                  The value of the Company determined by
deducting from the Company’s Mark-to-Market Value all charges and reserves
(including but not limited to the Company’s pro rata share of Fund distribution
fees, transfer agent fees, administrator’s fees and the Manager’s Sponsor Fee)
except any charges or accruals for the fees provided for in Section 6 is the
Company’s “Net Asset Value Before Fees.”

 

6.                                      Fees.

 

(a)                                 Management Fee.  By approximately ten
business days of each calendar month-end, the Company will pay the Trading
Advisor a Management Fee equal to [    ]* of the Company’s month-end Net Asset
Value Before Fees.  The resulting balance after payment of the Management Fee is
the Company’s “Post MF Net Asset Value.”  The Company’s balance after any
further reduction for the Incentive Fee provided for in Section 6(b) is the
Company’s “Net Asset Value.”

 

(b)                                 Incentive Fee.

 

(i)                                             The Company will pay to the
Trading Advisor, on an annual basis (“Incentive Fee Calculation Date”), an
Incentive Fee equal to [   ]* of any New Trading Profit recognized by the
Company as of such Incentive Fee Calculation Date.

 

(ii)                                          Subject to the adjustments
contemplated below, New Trading Profit equals any increase in the Mark-to-Market
Value of the Company as of the current Incentive Fee Calculation Date over the
High Water Mark attributable to the Company.  New Trading Profit will be
calculated prior to reduction [    ]*.  The High Water Mark attributable to the
Company shall be equal to the highest Net Asset Value of the Company (for
avoidance of doubt, after reduction for the Incentive Fee then paid),

 

6

--------------------------------------------------------------------------------


 

as of any preceding Incentive Fee Calculation Date.  The High Water Mark shall
be increased dollar-for-dollar by any capital allocated to the Company and
decreased proportionately when capital is reallocated away from the Company
(other than to pay expenses).  The proportionate reduction made as a result of a
reallocation shall be calculated by multiplying the High Water Mark in effect
immediately prior to such reallocation by the fraction the numerator of which is
the Net Asset Value of the Company immediately following such reallocation and
the denominator of which is the Net Asset Value of the Company immediately
before such reallocation.

 

(iii)                                       If an Incentive Fee is paid as of an
Incentive Fee Calculation Date, the High Water Mark is reset to the Net Asset
Value of the Company immediately following such payment.

 

(iv)                                      When there is an accrued Incentive Fee
at the time any reallocation from the Company is made, the Incentive Fee
attributable to such reallocation will be paid.  Such Incentive Fee shall be
determined by multiplying the Incentive Fee that would have been paid had the
date of the reallocation been an Incentive Fee Calculation Date by the fraction
the numerator of which is the amount of the reallocation and the denominator of
which is the Post MF Net Asset Value of the Company immediately prior to the
reallocation, in each case prior to reduction for the accrued Incentive Fee. 
Such Incentive Fee will be paid from and reduce the amount of the reallocation.

 

(v)                                         Interest income shall not be
included in any of the foregoing calculations.  For the avoidance of doubt, no
Incentive Fee shall be payable on any interest income earned by the Company.

 

(vi)                                      Termination of this Agreement shall be
treated as an Incentive Fee Calculation Date.

 

7.                                      Term and Termination.

 

(a)                                 Term and Renewal.  This Agreement shall
continue in effect until December 31, 2013.  Thereafter, this Agreement shall be
automatically renewed for successive one-year periods, on the same terms, unless
terminated by either the Trading Advisor or the Company upon 90 days’ notice to
the other party.

 

(b)                                 Termination.  Notwithstanding
Section 7(a) hereof, this Agreement shall terminate:

 

(i)                                             immediately if the Company shall
terminate and be dissolved in accordance with the Limited Liability Company
Agreement or otherwise;

 

(ii)                                          at the discretion of the Manager
as of the end of any month;

 

(iii)                                       at the discretion of the Trading
Advisor, as of the following month-end, should any of the following occur: 
(1) the assets managed by the Trading Advisor decrease to less than $10,000,000
at the close of business on any day; or (2)

 

7

--------------------------------------------------------------------------------


 

the Trading Advisor has determined to cease managing any customer accounts
pursuant to the Program; or

 

(iv)                                      at the discretion of the Trading
Advisor as of the end of any month upon 90 days’ prior written notice to the
Manager.

 

8.                                      Right to Advise Others; Uniformity of
Acts and Practices.

 

(a)                                 During the term of this Agreement, the
Trading Advisor and its affiliates shall be free to advise other investors as to
the purchase and sale of commodity interests, to manage and trade other
investors’ commodity interests accounts and to trade for and on behalf of their
own proprietary commodity interests accounts.  However, under no circumstances
shall the Trading Advisor or any of its affiliates favor any commodity interests
account directed by any of them (regardless of the date on which they began or
shall begin to direct such account) over the Company’s account, giving due
consideration to the trading program which the Manager has requested the Trading
Advisor to trade on behalf of the Company.  For purposes of this Agreement, the
Trading Advisor and its affiliates shall not be deemed to be favoring another
commodity interests account over the Company’s account if the Trading Advisor or
its affiliates, in accordance with specific instructions of the owner of such
account, trade such account at a degree of leverage or in accordance with
trading policies which shall be different from that which shall normally be
applied to substantially all of the Trading Advisor’s other accounts or if the
Trading Advisor or its affiliates, in accordance with the Trading Advisor’s
money management principles, shall not trade certain commodity interests
contracts for an account based on the amount of equity in such account.

 

(b)                                 The Trading Advisor understands and agrees
that it and its affiliates shall have a fiduciary responsibility to the Company
under this Agreement.

 

(c)                                  At the request of the Company, the Trading
Advisor and its affiliates shall promptly make available to the Company (if
available to it without unreasonable efforts) copies of the normal daily,
monthly, quarterly and annual, as the case may be, written reports reflecting
the performance of all commodity pool accounts advised, managed, owned or
controlled by the Trading Advisor or its affiliates required to be delivered to
pool participants pursuant to the CEA and similar written information, including
monthly account statements, reflecting the performance of all other commodity
interest accounts advised, managed, owned or controlled by the Trading Advisor
or its affiliates, with respect to which account reports shall not be required
to be delivered to the owners thereof pursuant to the CEA (subject to the need
to preserve the confidentiality of proprietary information concerning the
Trading Advisor’s trading systems, methods, models, strategies and formulas and
the identity of the Trading Advisor’s clients).  At the request of the Company,
the Trading Advisor or its affiliates shall promptly deliver to the Company a
satisfactory written explanation, in the judgment of the Company, of the
differences, if any, in the performance between the Company’s account and such
other commodity interest accounts traded utilizing the same program or portfolio
(subject to the need to preserve the confidentiality of proprietary information

 

8

--------------------------------------------------------------------------------


 

concerning the Trading Advisor’s trading systems, methods, models, strategies
and formulas and the identity of the Trading Advisor’s clients).

 

9.                                      Speculative Position Limits.  If the
Trading Advisor (either alone or aggregated with the positions of any other
person if such aggregation shall be required by the CEA, the CFTC or any other
regulatory authority having jurisdiction) shall exceed or be about to exceed
applicable limits in any commodity interest traded for the Company, the Trading
Advisor shall immediately take such action as the Trading Advisor may deem fair
and equitable to comply with the limits, and shall immediately deliver to the
Company a written explanation of the action taken to comply with such limits. 
If such limits are exceeded by the Company, the Manager may require the Trading
Advisor to liquidate positions as required.

 

10.                               Additional Undertakings by the Trading
Advisor.  Neither the Trading Advisor nor its employees, affiliates or agents,
the stockholders, directors, officers, employees, principals, affiliates or
agents of such affiliates, or their respective successors or assigns shall: 
(a) use or distribute for any purpose whatsoever any list containing the names
and/or residential addresses of and/or other information about the Limited
Partners of the Fund; nor (b) directly solicit any Limited Partner of the Fund
for any business purpose whatsoever (unless such Limited Partner is already a
client of the Trading Advisor).

 

11.                               Representations and Warranties.

 

(a)                                 The Trading Advisor hereby represents and
warrants to the other parties as follows:

 

(i)                                             The Trading Advisor is an entity
duly organized and validly existing and in good standing under the laws of the
jurisdiction of its organization and in good standing in each other jurisdiction
in which the nature or conduct of its business requires such qualification and
the failure to be duly qualified would materially affect the Trading Advisor’s
ability to perform its obligations under this Agreement. The Trading Advisor has
full corporate, partnership or limited liability company (as the case may be)
power and authority to perform its obligations under this Agreement.

 

(ii)                                          This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Trading Advisor and
constitutes a valid, binding and enforceable agreement of the Trading Advisor in
accordance with its terms.

 

(iii)                                       The Trading Advisor has all
governmental, regulatory and commodity exchange licenses and approvals and has
effected all filings and registrations with governmental and regulatory agencies
required to conduct its business and to act as described herein or required to
perform its obligations hereunder (including, without limitation, registration
of the Trading Advisor as a commodity trading advisor under the CEA, and
membership of the Trading Advisor as a commodity trading advisor in NFA or has
obtained required exemptions), and the performance of such obligation will not
violate or result in a breach of any provision of the Trading Advisor’s
certificate of incorporation, by-laws or any agreement, instrument, order, law
or

 

9

--------------------------------------------------------------------------------


 

regulation binding on the Trading Advisor.  The principals of the Trading
Advisor are duly listed as such on its commodity trading advisor Form 7-R
registration.

 

(iv)                                      Assuming the accuracy of the Manager’s
representation in subsection 11(b)(vii) below, management by the Trading Advisor
of an account for the Company in accordance with the terms hereof will not
require any registration under, or violate any of the provisions of, the
Investment Advisers Act of 1940 (assuming that the Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Company Act”)).

 

(v)                                         The Trading Advisor’s implementation
of its trading program on behalf of the Company will not infringe any other
person’s copyrights, trademark or other property rights.

 

(vi)                                      The execution and delivery of this
Agreement, the incurrence of the obligations herein set forth and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Trading Advisor is
bound or any order, rule or regulation application to the Trading Advisor of any
court or any governmental body or administrative agency having jurisdiction over
the Trading Advisor.

 

(vii)                                   Other than as may have been disclosed in
writing to the Manager by the Trading Advisor, there is not pending, or to the
best of the Trading Advisor’s knowledge threatened, any action, suit or
proceeding before or by any court or other governmental body to which the
Trading Advisor is a party, or to which any of the assets of the Trading Advisor
is subject, which might reasonably be expected to result in any material adverse
change in the condition, financial or otherwise, business or prospects of the
Trading Advisor.  The Trading Advisor has not received any notice of an
investigation or warning letter from NFA or CFTC regarding non-compliance by the
Trading Advisor with the CEA or the regulations thereunder.

 

(b)                                 The Manager hereby represents and warrants
to the other parties as follows:

 

(i)                                             The Manager is duly organized
and validly existing and in good standing under the laws of its jurisdiction of
formation and in good standing under the laws of each other jurisdiction in
which the nature or conduct of its business requires such qualification and the
failure to so qualify would materially adversely affect the Manager’s ability to
perform its obligations hereunder.

 

(ii)                                          The Manager has the power and
authority under applicable law to perform its obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Manager and constitutes a
legal, valid and binding agreement of the Manager enforceable in accordance with
its terms.

 

10

--------------------------------------------------------------------------------


 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Manager is bound or any
order, rule or regulation applicable to the Manager of any court or any
governmental body or administrative agency having jurisdiction over the Manager.

 

(v)                                         There is not pending, or, to the
best of the Manager’s knowledge threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Manager is a
party, or to which any of the assets of the Manager is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of the Manager or is required to
be disclosed pursuant to applicable CFTC regulations.

 

(vi)                                      The Manager has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder (including, without limitation, registration as a commodity pool
operator under the CEA and membership in NFA as a commodity pool operator), and
the performance of such obligations will not contravene or result in a breach of
any provision of its certificate of incorporation, by-laws or any agreement,
order, law or regulation binding upon it.  The principals of the Manager are
duly registered as such on the Manager’s commodity pool operator Form 7-R
registration.

 

(vii)                                   The Company is not an “investment
company” within the meaning of the Company Act.

 

(c)                                  The Company represents and warrants to the
other parties as follows:

 

(i)                                             The Company is duly organized
and validly existing and in good standing as a limited liability company under
the laws of the State of Delaware and in good standing under the laws of each
other jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Company’s ability to perform its obligations hereunder.

 

(ii)                                          The Company has the limited
liability company power and authority under applicable law to perform its
obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Company and constitutes a
legal, valid and binding agreement of the Company enforceable in accordance with
its terms.

 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Company is bound or any
order, rule or regulation applicable to the Company

 

11

--------------------------------------------------------------------------------


 

of any court or any governmental body or administrative agency having
jurisdiction over the Company.

 

(v)                                         There is not pending, or, to the
best of the Company’s knowledge, threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Company is a
party, or to which any of the assets of the Company is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of the Company or which is
required to be disclosed pursuant to applicable CFTC regulations.

 

(vi)                                      The Company has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder and the performance of such obligations will not contravene or result
in a breach of any provision of its certificate of formation, limited liability
company agreement or any other agreement, order, law or regulation binding upon
it.

 

(d)                                 The foregoing representations and warranties
shall be continuing during the entire term of this Agreement and, if at any
time, any event shall occur which would make any of the foregoing
representations and warranties of any party no longer true and accurate, such
party shall promptly notify the other parties.

 

12.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the matters
referred to herein, and no other agreement, verbal or otherwise, shall be
binding as between the parties unless it shall be in writing and signed by the
party against whom enforcement is sought.

 

13.                               Indemnification.

 

(a)                                 The Company shall indemnify, defend and hold
harmless the Trading Advisor and its affiliates and their respective directors,
officers, shareholders, employees and controlling persons from and against any
and all losses, claims, damages, liabilities (joint and several), costs and
expenses (including any investigatory, legal and other expenses incurred in
connection with, and any amounts paid in, any settlement; provided that the
Company shall have approved such settlement) resulting from a demand, claim,
lawsuit, action or proceeding relating to any of such person’s actions or
capacities relating to the business or activities of the Company pursuant to
this Agreement; provided that the conduct of such person which was the subject
of the demand, claim, lawsuit, action or proceeding did not constitute
negligence, misconduct or a breach of this Agreement or of any fiduciary
obligation to the Company and was done in good faith and in a manner such person
reasonably believed to be in, or not opposed to, the best interests of the
Company.  The termination of any demand, claim, lawsuit, action or proceeding by
settlement shall not, in itself, create a presumption that the conduct in
question was not undertaken in good faith and in a manner reasonably believed to
be in, or not opposed to, the best interests of the Company.

 

12

--------------------------------------------------------------------------------


 

(b)                                 The Trading Advisor shall indemnify, defend
and hold harmless the Company, the Manager, their respective affiliates and
their respective directors, officers, shareholders, employees and controlling
persons from and against any and all losses, claims, damages, liabilities (joint
and several), costs and expenses (including any reasonable investigatory, legal
and other expenses incurred in connection with, and any amounts paid in, any
settlement; provided that the Trading Advisor shall have approved such
settlement) resulting from a demand, claim, lawsuit, action or proceeding
relating to any action or omission of the Trading Advisor or any of its
respective officers, directors or employees relating to the business or
activities of such person under this Agreement or relating to the management of
an account of the Company provided:  the action or omission of such person which
was the subject of the demand, claim, lawsuit, action or proceeding constituted
negligence or misconduct or a breach of this Agreement or was an action or
omission taken otherwise than in good faith and in a manner reasonably believed
to be in, or not opposed to, the best interests of the Company.

 

(c)                                  The Trading Advisor, its officers,
directors, employees and shareholders shall not be liable to the Company and its
officers, directors or members or to any of their successors or assigns except
by reason of acts or omissions in contravention of the express terms of this
Agreement, or due to their intentional misconduct or negligence, or by reason of
not having acted in good faith and in the reasonable belief that such actions or
omissions were in, or not opposed to, the best interests of the Company.

 

(d)                                 The foregoing agreements of indemnity shall
be in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to an indemnified party.

 

(e)                                  Any indemnification required by this
Section 13 unless ordered or expressly permitted by a court, shall be made by
the indemnifying party only upon a determination by independent legal counsel
mutually agreeable to the parties hereto in a written opinion that the conduct
which is the subject of the claim, demand, lawsuit, action or proceeding with
respect to which indemnification is sought meets the applicable standard set
forth in this Section 13.

 

(f)                                   In the event that a person entitled to
indemnification under this Section 13 is made a party to an action, suit or
proceeding alleging both matters for which indemnification may be due hereunder
and matters for which indemnification may not be due hereunder, such person
shall be indemnified only in respect of the former matters.

 

(g)                                  Promptly after receipt by any of the
indemnified parties under this Agreement of notice of any demand, claim,
lawsuit, action or proceeding, the indemnified party shall notify the
indemnifying party in writing of the commencement thereof if a claim for
indemnification in respect thereof is to be made under this Agreement.  Except
to the extent that the indemnifying party is not materially prejudiced thereby,
the omission so to notify shall relieve the indemnifying party from any
obligation or liability which it may have to any such indemnified party under
this section.  In the

 

13

--------------------------------------------------------------------------------


 

event that such demand, claim, lawsuit, action or proceeding is brought against
a person entitled to be indemnified under this Agreement, and the indemnifying
party is notified of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that the indemnifying party
may wish, to assume the defense thereof, with counsel selected by the
indemnifying party and approved by the indemnified person (provided that
approval may not be unreasonably withheld), and after notice from the
indemnifying party to such indemnified person of the indemnifying party’s
election so as to assume the defense thereof, the indemnifying party shall not
be liable to such person under this section for any legal or other expenses
subsequently incurred by such person in connection with the defense thereof,
unless the indemnifying party approves the employment of separate counsel by
such person (it being understood, however, that the indemnifying party shall not
be liable for legal or other expenses of more than one separate firm of
attorneys for all such persons indemnified hereunder, which firm shall be
designated in writing by the Trading Advisor or the Company, as the case may
be).

 

14.                               Assignment.  This Agreement shall not be
assigned by any of the parties hereto without the prior express written consent
of the other parties hereto; provided, that either party may assign this
agreement to an affiliate upon prior notice to the other party.

 

15.                               Amendment; Waiver.  This Agreement shall not
be amended except by a writing signed by the parties hereto.  No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the parties hereto or from any failure by either party hereto to assert its
rights hereunder on any occasion or series of occasions.

 

16.                               Severability.  If any provision of this
Agreement, or the application of any provision to any person or circumstance,
shall be held to be inconsistent with any present or future law, ruling, rule or
regulation of any court or governmental or regulatory authority having
jurisdiction over the subject matter hereof, such provision shall be deemed to
be rescinded or modified in accordance with such law, ruling, rule or
regulation, and the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it shall be
held inconsistent, shall not be affected thereby.

 

17.                               Notices.  Any notice required or desired to be
delivered under this Agreement shall be in writing and shall be delivered by
courier service, facsimile, postage prepaid mail or other similar means and
shall be effective upon actual receipt by the party to which such notice shall
be directed, addressed as follows (or to such other address as the party
entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

if to the Company or the Manager:

 

HIGHGATE GLOBAL HORIZONS, LLC

c/o BlackRock Investment Management LLC

55 East 52nd Street

 

14

--------------------------------------------------------------------------------


 

New York, NY 10055

Attn:  Edward A. Rzeszowski

Facsimile:  212-810-8745

 

with a copy to:

 

BlackRock Investment Management, LLC

Princeton University Square

1 University Square Drive

Princeton, New Jersey  08540-6455

Attn:  Michael Pungello

Facsimile:  609-282-0761

 

with a further copy to:

BlackRock Alternative Advisors

601 Union Street, 56th Floor

Seattle, Washington  98101

Attn:  Lawrence M. Gail

Facsimile:  206-613-6708

 

if to the Trading Advisor:

 

Higgs Capital Management LLP

2 Brook Street, 4th floor

London W1S1BQ United Kingdom

Attn: Neville Atha

Facsimile:  +44 207 0739555

 

18.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law.

 

19.                               Consent to Jurisdiction.  The parties hereto
agree that any action or proceeding arising directly, indirectly or otherwise in
connection with, out of, related to or from this Agreement, any breach hereof or
any transaction covered hereby, shall be resolved, whether by arbitration or
otherwise, within the County of New York, City of New York, and State of New
York.  Accordingly, the parties consent and submit to the jurisdiction of the
federal and state courts and any applicable arbitral body located within the
County of New York, City of New York, and State of New York.  The parties
further agree that any such action or proceeding brought by any party to enforce
any right, assert any claim, or obtain any relief whatsoever in connection with
this Agreement shall be brought by such party exclusively in federal or state
courts, or if appropriate before any applicable arbitral body, located within
the County of New York, City of New York, and State of New York.

 

20.                               Remedies.  In any action or proceeding arising
out of any of the provisions of this Agreement, the Trading Advisor, the Manager
and the Company

 

15

--------------------------------------------------------------------------------


 

agree that they shall not seek any prejudgment equitable or ancillary relief. 
Such parties also agree that their sole remedy in any such action or proceeding
shall be to seek actual monetary damages for any breach of this Agreement;
provided, however, that the Company agrees that the Trading Advisor and the
Manager may seek declaratory judgment with respect to the indemnification
provisions of this Agreement.

 

21.                               Promotional Material.  None of the parties
hereto will make reference to any other such party in officially filed or
publicly or privately distributed material without first submitting such
material to the party so named for approval a reasonable period of time in
advance of the proposed use of such material.

 

22.                               Confidentiality.  The Company and the Manager
acknowledge that the Trading Advisor’s strategies and trades constitute
proprietary data belonging to the Trading Advisor and agree that they will not
disseminate any confidential information regarding any of the foregoing, except
as required by law, and any such information as may be acquired by the Manager
or the Company is to be used solely to monitor the Trading Advisor’s performance
on behalf of the Company.

 

23.                               Survival.  The provisions of this Agreement
shall survive the termination hereof with respect to any matter arising while
this Agreement shall be in effect.

 

24.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

25.                               Headings.  Headings to sections and
subsections in this Agreement are for the convenience of the parties only and
are not intended to be a part of or to affect the meaning or interpretation
hereof.

 

*                                        
*                                        
*                                        
*                                         *

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned on the day and year first written above.

 

 

HIGHGATE GLOBAL HORIZONS, LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Managing Director

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Managing Director

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

HIGGS CAPITAL MANAGEMENT LLP

 

 

 

 

 

By:

 

 

 

 

Name:

Neville Atha

 

 

Title:

COO

 

17

--------------------------------------------------------------------------------


 

APPENDIX A

 

AUTHORIZED TRADERS

 

Jean Bourlot

 

Taha Ouertani

 

Guillaume Menabe

 

Simon Stanley

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY INTERESTS TRADED BY HIGGS CAPITAL MANAGEMENT LLP

 

The undersigned represents that the following is a complete list of all
commodity interests which the undersigned intends to trade on behalf of HIGHGATE
GLOBAL HORIZONS, LLC other than regulated futures contracts and options on
regulated futures contracts traded on a qualified board of trade or exchange:

 

 

 

Underlier

 

US Exchange

 

Non-US Exchange

 

not listed/cleared

 

OTC

Energy

 

WTI

 

x

 

 

 

 

 

 

 

 

RBOB

 

x

 

 

 

 

 

 

 

 

HO

 

x

 

 

 

 

 

 

 

 

NATURAL GAS

 

x

 

 

 

 

 

 

 

 

ULSD 10PPM BARGES

 

 

 

 

 

x

 

 

 

 

ULSD 10PPM CIF CARGOES

 

 

 

 

 

x

 

 

 

 

SING GASOIL

 

 

 

 

 

x

 

 

 

 

JET NW.E

 

 

 

 

 

x

 

 

 

 

SING KERO

 

 

 

 

 

x

 

 

 

 

HSFO

 

 

 

 

 

x

 

 

 

 

LSFO

 

 

 

 

 

x

 

 

 

 

SING 180

 

 

 

 

 

x

 

 

 

 

NAPTHA

 

 

 

 

 

x

 

 

 

 

GASOLINE NW.E

 

 

 

 

 

x

 

 

 

 

DATED BRENT

 

 

 

 

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

Agriculture

 

CORN

 

x

 

 

 

 

 

 

 

 

WHEAT

 

x

 

 

 

 

 

 

 

 

SOYBEANS

 

x

 

 

 

 

 

 

 

 

SOYBEAN MEAL

 

x

 

 

 

 

 

 

 

 

SOYBEAN OIL

 

x

 

 

 

 

 

 

 

 

SUGAR

 

x

 

 

 

 

 

 

 

 

COFFEE

 

x

 

 

 

 

 

 

 

 

COTTON

 

x

 

 

 

 

 

 

 

 

MILLING WHEAT

 

 

 

x

 

 

 

 

 

 

RAPESEED

 

 

 

x

 

 

 

 

 

 

WHITE SUGAR

 

 

 

x

 

 

 

 

 

 

PALM OIL

 

 

 

x

 

 

 

 

 

 

LIVE CATTLE

 

x

 

 

 

 

 

 

 

 

LEAN HOGS

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Metals

 

COPPER - LME

 

 

 

x

 

 

 

 

 

 

ALUMINUM - LME

 

 

 

x

 

 

 

 

 

 

NICKEL - LME

 

 

 

x

 

 

 

 

 

 

GOLD

 

x

 

 

 

 

 

 

 

 

SILVER

 

x

 

 

 

 

 

 

 

 

PLATINUM

 

x

 

 

 

 

 

 

 

 

PALLADIUM

 

x

 

 

 

 

 

 

 

 

COPPER - COMEX

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodity Indexes

 

DJUBS INDEXES

 

 

 

 

 

 

 

x

 

 

 

 

 

 

 

 

 

 

 

Currencies

 

AUD-USD

 

 

 

 

 

 

 

x

 

 

CAD-USD

 

 

 

 

 

 

 

x

 

 

BRL-USD

 

 

 

 

 

 

 

x

 

 

EUR-USD

 

 

 

 

 

 

 

x

 

 

GBP-USD

 

 

 

 

 

 

 

x

 

 

CHF-USD

 

 

 

 

 

 

 

x

 

 

JPY-USD

 

 

 

 

 

 

 

x

 

 

SEK - USD

 

 

 

 

 

 

 

x

 

 

NOK - USD

 

 

 

 

 

 

 

x

 

 

ZAR - USD

 

 

 

 

 

 

 

x

 

 

NZD-USD

 

 

 

 

 

 

 

x

 

 

 

 

 

 

 

 

 

 

 

Equity Indexes

 

S&P 500

 

x

 

 

 

 

 

 

 

 

Dow Jones

 

x

 

 

 

 

 

 

 

 

Nikkei

 

 

 

x

 

 

 

 

 

 

Euro Stoxx

 

 

 

x

 

 

 

 

 

 

DAX

 

 

 

x

 

 

 

 

 

B-1

--------------------------------------------------------------------------------


 

 

Higgs Capital Management LLP

 

 

 

By:

 

 

 

 

Name:

Neville Atha

 

 

Title:

COO

 

 

 

 

Dated as of October 28, 2012

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

APPENDIX C

 

COMMODITY TRADING AUTHORITY

 

Higgs Capital Management LLP

2 Brook Street, 4th floor

London W1S1BQ United Kingdom

Attn:  Neal Shear

Facsimile:  +44 207 0739555

 

Dear Mr. Shear:

 

Highgate Global Horizons, LLC (the “Company”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell commodity futures and
forward contracts (including foreign futures and options contracts) in
accordance with the Advisory Agreement between us and certain others.

 

 

 

Very truly yours,

 

 

 

HIGHGATE GLOBAL HORIZONS, LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Managing Director

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Managing Director

 

 

 

 

Dated as of October 28, 2012

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D

 

TRADING PROGRAM

 

The Commodities Products held in the Account will be traded in accordance with
the Trading Advisor’s Trading Program described herein. The Trading Advisor may
trade exchange designated commodities futures and options contracts subject to
the investment restrictions and guidelines set forth in Appendix E.

 

General Description of the Trading Program

 

·                  The Trading Advisor’s discretionary investment strategy
focuses on investments in cleared and highly-liquid futures and options (mainly
listed) on agricultural commodities, energy, and base and precious metals. The
Trading Advisor generally will take 5 to 10 core positions based on top ideas.

 

·                  The Trading Program is run by Jean Bourlot, the Trading
Advisor’s Chief Investment Officer (“CIO”). In addition to the CIO’s trading
book, there will be three other books trading in the Account covering energy,
agricultural commodities and metals-related products.

 

·                  The Trading Program’s multi-style trading approach provides
the CIO of the Trading Advisor with the flexibility to target alpha utilizing 3
trade types: momentum trades, medium term directional trades and relative value
trades. The energy book will be mainly relative value. The agricultural and
metals books will be mainly directional. The CIO’s book is expected to be mainly
momentum/directional. Typically, the holding period in respect of positions in
the Account will be 20 days, but will differ across the various trading books.

 

·                  Allocations of the Account’s assets across the various
trading books will vary greatly over the year due to seasonality. However, risk
for each of the agricultural, energy and metals trading books will be subject to
a maximum of 40% of the Account’s total risk.

 

D-1

--------------------------------------------------------------------------------


 

·                  The Trading Advisor’s investment process will follow a strict
pattern incorporating five main parts:

 

1.              Understanding the macro environment

2.              Understanding the fundamental picture

3.              Understanding the positioning of the market

4.              Understanding the paper flow

5.              Understanding technicals to understand short-term momentum

 

Risk Management

 

·                  The Chairman of the Risk Committee of the Trading Advisor
will be the Trading Advisor’s Chief Executive Officer, Neal Shear, who, together
with the Trading Advisor’s Chief Operating Officer, Neville Atha, and Chief Risk
Officer, Grant Parker, will comprise the independent Risk Committee of the
Trading Advisor. The Risk Committee will meet weekly and has vested in it the
power to close out any position established by the Trading Advisor. The Risk
Committee is expected to sanction risk reduction in case of extreme events or
large drawdowns.

 

·                  Risk management is achieved by maintaining a liquid portfolio
with rigidly enforced stop losses. Aggressive risk reduction is expected upon
hitting position and portfolio level stop losses, together with the pro-active
use of boundary conditions to determine stops and manage liquidity on losing
positions.  The size of every trade is driven by pre-determined maximum loss
parameters.

 

·                  The Risk Committee will have a documented risk policy with
details on Value-at-Risk (“VAR”), stress testing and position limits.  There
will be limits at the Trading Program level, as well as at the portfolio manager
level.

 

·                  All limits will be computed on a daily basis or more
frequently, if needed. It is intended that all limits will be continuously
monitored.

·                  Limit reports will be communicated daily to the Trading
Advisor’s CIO, CEO, COO, CRO and all portfolio managers.

·                  Limit breaches will be corrected at the next available
trading session or through alternative hedging instruments at the direction of
he Risk Committee.

·                  Sophis will provide all VAR and stress testing. It will track
positions and update data for intraday position monitoring. Any material
positions and changes will be modeled for incremental changes in VAR.

 

·                  Options risk will represent a maximum of 25% of the total
risk of all positions in the Account.  The Account will always be long gamma and
long volatility, but it may be short skew The Account will not be naked short
options but maybe long and short options as part of a strategy i.e. put spread,
call spread or collar on a per commodity basis provided the Account portfolio
remains long gamma/vega for the specific commodity.  Options exposure may be
short gamma/ vega as long as the specific commodity is long in aggregate

 

·                  The Trading Advisor may trade energy options in the Account.

 

·                  The Account will have a maximum theta decay of 1.5% per
month.

 

D-2

--------------------------------------------------------------------------------


 

·                  The Trading Program will occasionally express views in the FX
markets, and in rare cases, will use equity indices to hedge a trade or express
a view when there is no other way to do this due to lack of liquidity.

 

D-3

--------------------------------------------------------------------------------


 

APPENDIX E

 

INVESTMENT RESTRICTIONS AND GUIDELINES

 

All trading by the Trading Advisor on behalf of the Company shall be subject to
the following investment restrictions and guidelines:

 

Investment Guidelines

 

·                  The Trading Advisor will limit trading to exchange-cleared
Commodities Products and those Commodities Products listed in the Permitted
Instruments section below.

 

·                  With respect to all trades in the Account, the Trading
Advisor will have a maximum daily loss threshold of 3% of the net asset value
(“NAV”) of the Account.  At that level, it is understood by the Manager that the
Risk Committee of the Trading Advisor will convene to discuss the appropriate
response to the loss.

 

·                  With respect to all trades in the Account, the Trading
Advisor will have a stop loss limit of 5% of the NAV of the Account.  At that
level, it is understood by the Manager that the Risk Committee of the Trading
Advisor will convene to discuss closing the position.  At that point the Trading
Advisor will email the Manager to outline the situation.  The goal will be to
utilize the step-down risk reduction process similar to that utilized by the
Trading Advisor in managing its funds. The core portfolio should be liquid
enough to liquidate positions in less than 3 days and at a limited cost, knowing
that such 3-day time period may be extended upon written consent of the Manager.

 

·                  The Trading Advisor will manage the Account’s positions so
that aggregate daily 95% VaR remains between 1.75%, if trading the Fund at
target leverage and 3.5% (if fully leveraging the managed account) of the NAV of
the Account on a rolling 12-month basis.

 

Investment Restrictions

·                  The Trading Advisor will manage the Account’s positions so
that aggregate daily 95% VaR does not exceed 3.5% (if fully leveraged) of the
NAV of the Account on a rolling 12-month basis. If this level is breached, it is
understood by the Manager that risk would be drastically reduced by the Trading
Advisor immediately.

 

·                  Contract liquidity: The Trading Advisor will inform the
Manager if the open interest accounted for in any contract (e.g. CLF3,
January 2013 WTI Crude Oil) by accounts under the control of the Trading Advisor
exceeds 15% of total open interest and an average daily trading volume limit of
20%.

 

·                  The Trading Advisor will ensure that the proportion of:

 

·                  the delta-adjusted energy exposure in the Account remains
under 40%,

·                  the delta-adjusted metals exposure in the Account remains
under 40%, and

 

E-1

--------------------------------------------------------------------------------


 

·                  the delta-adjusted agriculture exposure in the Account
remains under 40%.

 

Permitted Instruments

 

The Trading Advisor will exclusively trade fully cleared Commodities Products
(see Appendix B) in respect of its trading for the Account. In the agricultural
and metals markets, these Commodities Products will solely be listed futures or
options. In the energy markets, the Trading Advisor can trade cleared swaps on
sing gasoil, jet, etc. Trading in these products will be done solely as part of
a relative value strategy in the energy space.

 

·                  All exchange traded futures and options on futures on energy,
metals and agricultural commodities.

 

·                  All exchange cleared over-the-counter derivatives where the
underlying instrument is the price level of a petroleum product or products.

 

INSTRUMENTS NOT PERMITTED include, but are not limited to, private equity
trades, single stocks and credit, trading in ETFs, structured notes, credit
derivatives, fixed income derivatives and over the-counter petroleum trades that
cannot be cleared on a recognized exchange.

 

E-2

--------------------------------------------------------------------------------